290 U.S. 579 (1934)
VERMONT
v.
NEW HAMPSHIRE.
No. 2, original.
Supreme Court of United States.
Decree entered January 8, 1934.
PER CURIAM.
This cause, having been submitted upon the pleadings, proofs and exhibits, and upon the report of the Special Master, and having been argued by counsel, and this Court, on May 29, 1933, having rendered its opinion sustaining the findings of the Special Master as to the location of the true boundary line between the two States, parties hereto,
IT IS ORDERED, ADJUDGED AND DECREED: First. That the boundary line between the State of Vermont and the State of New Hampshire is hereby established as a line beginning at the apex of the granite monument which marks the southeast corner of Vermont and the southwest corner of New Hampshire, erected in 1897 under the supervision of Commissioners of the two States, at low water mark on the west side of the Connecticut River, and extending thence northerly along the western side of the *580 river at low water mark, as the same is or would be if unaffected by improvements on the river, to the southerly line of the Town of Pittsburg, New Hampshire. Such low water mark is hereby defined as the line drawn at the point to which the river recedes at its lowest stage, without reference to, and unaffected by extreme droughts, but subject to such changes as may hereafter be effected by erosion or accretion.
Second. That such boundary line at low water mark shall forthwith be definitely located and marked on the ground, as hereinafter provided, at named points on said boundary line, on the western side of the Connecticut River, which points have been selected and agreed upon by stipulation entered into by the parties hereto, pursuant to order of this Court of October 10, 1933, as follows:
1. The monument marking the southwest corner of New Hampshire and southeast corner of Vermont, commonly called the "Mud Turtle" and the Brattleboro-Dummerston, Vermont town line.
2. The Walpole, New Hampshire-Westminster, Vermont Bridge.
3. The Westminster-Rockingham Vermont town line and a point one hundred (100) feet north of the Cheshire bridge (Charlestown, N.H.-Springfield, Vt.).
4. The Claremont-Ascutneyville Bridge (Claremont, N.H.-Weathersfield, Vt.).
5. The Boston & Maine Railroad Bridge (Cornish, N.H.-Windsor, Vt.).
6. The Cornish Toll Bridge (Cornish, N.H.-Windsor, Vt.).
7. A point five hundred (500) feet south of the Sumner's or Water Quechee Falls Canal (Plainfield, N.H. Hartland, Vt.) and a point five hundred (500) feet north of said canal.
*581 8. The Boston & Maine Railroad Bridge (Lebanon, N.H.-Hartford, Vt.).
9. The Lyman Bridge (Lebanon, N.H.-Hartford, Vt.).
10. A point one thousand (1,000) feet south of the Wilder Dam (Lebanon, N.H.-Hartford, Vt.) and a point one thousand (1,000) feet north of the Ledyard Bridge (Hanover, N.H.-Norwich, Vt.).
11. The Gilbert Bridge (Lyme, N.H.-Thetford, Vt.).
12. The Lyme-Northboro Bridge (Lyme, N.H.-Thetford, Vt.).
13. The Orford Bridge (Orford, N.H.-Fairlee, Vt.).
14. The Piermont Bridge (Piermont, N.H.-Bradford, Vt.).
15. The Bedell Bridge (Haverhill, N.H.-Newbury, Vt.).
16. The Keyes Steel Highway Bridge (Haverhill, N.H.-Newbury, Vt.).
17. A point one hundred (100) feet south of Hales or Howard Island (Haverhill, N.H.) and the point of the "Narrows" (Bath, N.H.-Ryegate, Vt.).
18. A point one thousand (1,000) feet south of the Ryegate Paper Company's dam (Bath, N.H.-Ryegate, Vt.), and a point one hundred (100) feet north of the Moses Blake Ferry (Dalton, N.H.-Lunenburg, Vt.).
19. The South Lancaster Bridge (Lancaster, N.H.-Lunenburg, Vt.).
20. The North Lancaster Bridge (Lancaster, N.H.-Guildhall, Vt.).
21. The Maine Central Railroad Bridge (Lancaster, N.H.-Guildhall, Vt.).
22. A point five hundred (500) feet south of the Wyoming Paper Company or Hall & Richter Paper Company dam (Northumberland, N.H.-Guildhall, Vt.) and a point opposite the mouth of the Upper Ammonoosuc River (Northumberland, N.H.).
23. The Stratford Hollow Bridge (Stratford, N.H.-Maidstone, Vt.).
*582 24. The Maine Central Railroad Bridge (Stratford, N.H.-Brunswick, Vt.). and a point five thousand (5,000) feet north of Lyman Falls Power Company's dam (Columbia, N.H.-Bloomfield, Vt.).
25. The Columbia Bridge (Columbia, N.H.-Lemington, Vt.) and a point two thousand (2,000) feet north of said bridge.
26. The Colebrook Bridge (Colebrook, N.H.-Lemington, Vt.).
27. The Colebrook-Stewartstown, N.H. town line, and the Canaan, Vt., Pittsburg, N.H. town line.
28. The northeast corner of Vermont.
29. All dams, bridges and ferries.
Third. Samuel S. Gannett, Esq., is hereby appointed Special Commissioner to locate and mark upon the ground the boundary line, at the points specified herein, and to make record of the point [s] so marked with all convenient speed. The reasonable compensation and expenses of the Commissioner, as allowed by this Court, and all other costs incident to the location and marking of such boundary line and making record thereof as provided herein shall be paid by the two States, in equal shares.
Fourth. Before entering upon the discharge of his duties, the Commissioner shall be duly sworn to perform fairly, impartially, and without prejudice or bias the duties imposed upon him, said oath to be taken before the Clerk of this Court, or before the Clerk of the District Court of the United States for the District of the said Commissioner's residence, or for the District of New Hampshire, or for the District of Vermont, and returned with his report. The Commissioner is authorized to adopt all usual and reasonable methods to ascertain the true location of the said boundary line, including reference to the record, transcript and evidence in this cause, and the taking of new evidence, oral or documentary, under oath; but in the event new evidence is taken the parties *583 shall be notified and permitted to be present and cross-examine the witnesses; and all evidence taken by the Commissioner, and all exceptions thereto, and action thereon, shall be preserved and certified and returned with his report. The Commissioner shall mark the points upon the boundary line as designated herein with permanent monuments, erected by him or under his direction, and wherever he shall deem it necessary or desirable to do so such monuments may be established upon the fast upland and shall be suitably inscribed to indicate by distances and courses therefrom the point on the boundary line as it is fixed at the time of the erection of such monument. He shall, upon completion of the location and marking of such points on the boundary line, report to this Court, describing the several monuments established, and their location and their distances and courses to the boundary, and his determinations shall be subject in all respects to the approval of this Court. A copy of his report shall be promptly delivered to the Clerk of this Court and to the Attorneys General of the two States, and exceptions or objections, if any, to such report shall be presented to this Court, or, if it is not in session, filed with the Clerk within forty (40) days after the delivery of such report. On approval by this Court of such report, the Commissioner shall be discharged.
Fifth. In the event that either State shall hereafter desire additional points on the boundary line to be located and marked, or any points to be relocated and remarked where the boundary has been affected by erosion or accretion, this Court will, upon application, appoint a Commissioner for the purpose.
Sixth. The State of Vermont, its officers, agents and representatives, its citizens, and all other persons, are perpetually enjoined from disputing the sovereignty, jurisdiction and dominion of New Hampshire over the territory adjudged to her by this decree; and the State of New *584 Hampshire, its officers, agents and representatives, its citizens, and all other persons, are perpetually enjoined from disputing the sovereignty, jurisdiction and dominion of Vermont over the territory adjudged to her by this decree.
Seventh. The costs of this suit will be equally divided between the States, and this case is retained on the docket for further orders, in fulfillment of the provisions of this decree.